Citation Nr: 0513118	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for tendonitis, right ankle, prior to November 4, 
2004.

4.  Entitlement to a disability rating in excess of 20 
percent for tendonitis, right ankle, from November 4, 2004, 
to present.

5.  Entitlement to a disability rating in excess of 10 
percent for tendonitis, left ankle, prior to November 4, 
2004.

6.  Entitlement to a disability rating in excess of 20 
percent for tendonitis, left ankle, from November 4, 2004, to 
present.

7.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in September 2002, that denied the benefits sought on 
appeal.  The denials of service connection and increased 
disability ratings were duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

In a rating decision dated in November 2004, the RO increased 
the disability rating assigned to the veteran's right and 
left ankle tendonitis, effective November 4, 2004.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the Board must address the propriety 
of the disability rating assigned the veteran's right and 
left ankle tendonitis during the periods both before and 
after November 4, 2004.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The evidence shows that the veteran first complained of 
her current tinnitus during service.

4.  Prior to November 4, 2004, the veteran's right ankle 
tendonitis was not productive of disability greater than 
moderate limitation of motion.  Her range of motion was 
normal, with disability produced by pain on use.

5.  From November 4, 2004, to present, the veteran's right 
ankle tendonitis is manifested by disability causing marked 
limitation of motion, with no evidence of ankylosis.

6.  Prior to November 4, 2004, the veteran's left ankle 
tendonitis was not productive of disability greater than 
moderate limitation of motion.  Her range of motion was 
normal, with disability produced by pain on use.

7.  From November 4, 2004, to present, the veteran's left 
ankle tendonitis is manifested by disability causing marked 
limitation of motion, with no evidence of ankylosis.

8.  The veteran's blood pressure readings show diastolic 
pressure has been predominantly 100 or more, but not 110; her 
systolic pressure has been maintained below 200.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2004).

2.  The criteria for a rating in excess of 10 percent for 
tendonitis, right ankle, prior to November 4, 2004, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024 
(2004).

3.  The criteria for a rating in excess of 20 percent for 
tendonitis, right ankle, from November 4, 2004, to present 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024 (2004).

4.  The criteria for a rating in excess of 10 percent for 
tendonitis, left ankle, prior to November 4, 2004, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024 
(2004).

5.  The criteria for a rating in excess of 20 percent for 
tendonitis, left ankle, from November 4, 2004, to present 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024 (2004).

6.  Criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104 DC 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a May 2002 letter, addressing the issues of service 
connection for hearing loss and tinnitus and an increase in 
rating for hypertension, as well as in a December 2003 
letter, addressing an increase in rating for her bilateral 
ankle tendonitis, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence was to be 
provided by her and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that she believed would help the RO decide her 
claim.  See Pelegrini v. Principi, 18 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the December 2003 VCAA 
notice was provided to the veteran long after the initial 
adjudication of her claim in September 2002.  The U.S. Court 
of Appeals for Veterans Claims (Court) has expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  

The Board finds that the veteran was not prejudiced by the 
post-initial adjudication VCAA notification.  Throughout the 
course of this longstanding appeal, the veteran has been 
repeatedly advised of the evidence of record and the 
applicable rating criteria.  She has continued to submit or 
identify additional evidence in support of her appeal and 
that evidence was duly considered by the RO.  Indeed, in the 
November 2004 Supplemental Statement of the Case, the RO 
indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as she would 
have received had she received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that she has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Tinnitus

Review of the veteran's service medical records shows that on 
the veteran's entrance examination, it appears that a right 
ear hearing loss was noted.  No reference to tinnitus was 
made.  

Prior to her exit from service, on a June 1992 audio 
consultation sheet, the veteran was noted to complain of 
intermittent left tinnitus.

The Board notes that she continues to complain of tinnitus, 
as evidenced by recent VA treatment, including the March 2002 
VA audiological treatment notes.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The Board notes that the veteran asserts that she has 
experienced tinnitus since her period in service.  As a lay 
person, the veteran is competent to relate and describe her 
symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As tinnitus is purely a perceptual disorder, the veteran's 
reported symptoms are sufficient to cause a fair balance of 
the evidence in her favor.  Under the circumstances, service 
connection may be granted, applying the "benefit of the 
doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  The Board therefore finds that the evidence 
does support a finding that the veteran's tinnitus first 
manifested itself during her active service.  Accordingly, it 
is the finding of the Board that the record supports a grant 
of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(d) (2004).

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Tendonitis

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004). Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more or less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206- 08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
Tendonitis is rated by analogy with tenosynovitis under 
Diagnostic Code 5024.  DC 5024 is to be rated on limitation 
of motion of affected parts as degenerative arthritis. 
38 C.F.R. § 4.71a, DC 5024 (2004).

Limitation of ankle motion is rated as 10 percent disabling 
when "moderate" in degree and 20 percent disabling when 
"marked" in degree. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2004).  Normal range of motion of the ankle is measured as 
0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2004).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

"(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions. Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises. It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses. (2) Competent lay 
evidence means any evidence not requiring 
that the proponent have specialized 
education, training, or experience. Lay 
evidence is competent if it is provided 
by a person who has knowledge of facts or 
circumstances and conveys matters that 
can be observed and described by a lay 
person."

Factual Background

The veteran was examined in August 2002.  At that time she 
complained of residual swelling in both feet and pain about 
the lateral malleolus of the right ankle.  The examiner noted 
that the veteran did not have any acute flare-ups or right 
ankle pain.  The examiner noted that the veteran was a social 
worker and had missed 15 days in the last year because of 
swelling of the lower extremities.  She had not missed any 
time off from work due to pain in her ankles.  She was able 
to perform the activities of daily living.

On physical examination, the veteran had pain at the extremes 
of inversion.  No additional limitation was noted with 
repetition of movement during the physical examination that 
was related to pain, fatigue, incoordination, weakness, or 
lack of endurance.  The examiner noted the veteran did have 
painful motion with inversion of the right ankle, and 
tenderness that was moderate to the lateral malleolus of the 
right ankle.  The examiner noted the veteran's gait was 
within normal limits.

The veteran had bilateral ankle range of motion in 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees, with 
pain involving the right ankle at 30 degrees of inversion.

The examiner diagnosed tendonitis of both ankles.  He also 
noted dependent edema in both lower extremities, which he 
found less likely than not related to the veteran's 
tendonitis.

The veteran presented testimony at a hearing before an RO 
hearing officer in October 2003.  She reported that she had a 
lot of pain in her right ankle.  She had pain when she turned 
it inwards or outwards, if she stood on her toes, leaned on 
her heels.  She had similar pain in her left ankle, but the 
right ankle was more noticeable than the left.  The veteran 
also criticized the thoroughness of the August 2002 VA 
examiner, noting that he did not appear to adequately note 
the pain and swelling present in the right ankle.  She noted 
that the technician that performed the X-ray examination of 
her ankles seemed to believe her right ankle was more 
symptomatic than the left as she herself believed.

The veteran was most recently examined in November 2004.  The 
examiner noted his review of her claims folder.  The veteran 
complained of pain in both of her ankles, rated at a 9/10, 
with stiffness and swelling persistently on a daily basis, 
which reduced somewhat by noontime.  She also had slight 
instability of the ankles, without any actual falls, about 
three to four times in a one-month period.

The veteran reported flare-ups occurred when she stood for 
presentations at her work when it exceeded 15 minutes of 
standing.  She took care of this by avoiding continuous 
standing.  The examiner noted that the ankles impacted the 
veteran's daily activities, in that she was limited to 
walking about one block and standing no more than 15 minutes.  
She was taking Motrin 800 mg as needed without relief.  She 
had also worn braces in the past without relief.

The examiner noted bilateral dorsiflexion to 15 degrees.  
Plantar flexion was 25 degrees with pain throughout.  
Inversion was 20 degrees bilaterally with pain throughout and 
she was unable to perform eversion bilaterally due to pain.  
The examiner noted that there was additional limitation of 
pain with repetitive use bilaterally and there was mild 
mediolateral instability.  He noted that the pain in both 
ankles was in-between the malleolar regions in the Achilles 
tendon area.  There was 1+ swelling bilaterally and there was 
tenderness to palpation.  Guarding of movement was present 
and the veteran had a cautious gait.  The examiner noted that 
there was no ankylosis.

Review of the VA treatment records does not show significant 
complaint or treatment directed at the veteran's ankles.

Analysis

The Board finds that prior to November 2004, the 
preponderance of the evidence demonstrates that the veteran's 
right and left ankle tendonitis was not productive of 
disability greater than moderate limitation of motion.  As 
noted above, a disability rating greater than 10 percent for 
limitation of motion in the ankles requires "marked" 
limitation of motion.  The physical findings of the August 
2002 examination revealed a range of motion in both ankles 
that was within normal limits in comparison to the ranges 
found in 38 C.F.R. § 4.71 Plate II.  Therefore, the Board 
finds that the increased functional limitations produced by 
the veteran's pain are equivalent to moderate limitation of 
motion, thus meeting the criteria for the present 10 percent 
disability rating prior to November 2004.  The August 2002 VA 
examiner found that the swelling, of a presently unidentified 
etiology, was less than likely to be secondary to her 
tendonitis.

The Board notes that as of November 2004 the veteran's ankles 
are each evaluated as 20 percent disabling, the maximum 
schedular rating for limitation of motion of the ankles.  The 
veteran has been noted to have no ankylosis in the ankle.  
Therefore, the rating criteria of DC 5270, ankylosis of the 
ankle, are not applicable to the veteran's disability.  The 
Board also finds that the limitation of motion is not 
productive of disability equating to ankylosis of the ankle 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.

Accordingly, the claim for an increased rating for right and 
left ankle tendonitis must be denied.  The benefit of the 
doubt rule is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1). A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The medical evidence does not 
show that the veteran's right and left ankle tendonitis have 
required any hospitalizations or cause marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling.  A 10 percent evaluation may also 
assigned under 38 C.F.R. Section 4.104, Diagnostic Code 7101 
(2004), when there is evidence of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A higher evaluation of 20 percent is not 
assigned unless there is evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure measured 
predominantly at 200 or more.

The veteran has also undergone VA examinations to determine 
the current status of her hypertension.  In August 2002, the 
veteran's blood pressure was 134/90 in the right arm sitting 
and 143/83 in the left arm standing.  In November 2004, the 
veteran's blood pressure readings were 155/97, 157/105, and 
160/92.  The examiner reviewed her record and noted that the 
veteran's blood pressure was in the majority of times, 
elevated in the systolic up to the 180s and diastolic up to 
104 or 105.

Review of the veteran's recent treatment records shows blood 
pressure readings ranging from a low of 126/70 in October 
1999 to 168/115 in February 2001 and 199/93 in March 2002.  
The Board notes over the period of approximately four years 
only one reading, that of February 2001, measuring over 110.  
The vast majority of the readings are below 100.  The Board 
is unable to find that the veteran's blood pressure readings 
show a diastolic pressure predominantly 110 or more.  
Alternatively, the criteria require a systolic pressure 
measured predominantly at 200 or more.  There are no such 
readings in the record.

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to rating greater than 10 
percent for hypertension.


ORDER

1.  The claim of service connection for tinnitus is granted.

2.  The claim of entitlement to a disability rating in excess 
of 10 percent for tendonitis, right ankle, prior to November 
4, 2004, is denied.

3.  The claim of entitlement to a disability rating in excess 
of 20 percent for tendonitis, right ankle, from November 4, 
2004, to present is denied.

4.  The claim of entitlement to a disability rating in excess 
of 10 percent for tendonitis, left ankle, prior to November 
4, 2004, is denied.

5.  The claim of entitlement to a disability rating in excess 
of 20 percent for tendonitis, left ankle, from November 4, 
2004, to present is denied.

7.  The claim of entitlement to a disability rating in excess 
of 10 percent for hypertension is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Right Ear Hearing Loss

The VA has a duty to assist the appellant in the development 
of facts pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support her claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the evidence clearly shows the veteran 
has a current right ear hearing loss.  The basis of the RO's 
decision denying the veteran's claim of service connection 
for the right ear hearing loss was that it pre-existed 
service.  In order to do so, the VA must rebut the 
presumption of soundness. Under law and VA regulation, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  
The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004) (emphasis shows amendments by 70 Fed. Reg. 23027-23029 
(May 3, 2004).
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), held that the correct standard for rebutting the 
presumption of soundness requires the government to show by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. "The presumption only attaches where 
there has been an induction examination in which the later 
complained-of disability was not detected." See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

The Board finds that a medical opinion addressing whether the 
veteran's right ear hearing loss was aggravated during the 
course of her active service is necessary.  It is now well-
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion. Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Review of the veteran's service medical records shows that 
her right ear hearing loss was noted on her entrance 
examination in December 1985.  On the audiological evaluation 
conducted, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
20
20
LEFT
5
10
10
5
5

The veteran continued to have a right ear hearing loss, which 
was again noted in June 1992, shortly before separation.  On 
that audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
20
20
20
LEFT
0
5
0
5
0

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether it is clear and unmistakable that 
the veteran's right ear hearing loss was 
not aggravated during the course of her 
active service from June 1985 to August 
1992.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must review the audiological evaluations 
contained in the veteran's service 
medical records.  The examiner should 
express an opinion in terms of whether 
the medical evidence clearly and 
unmistakably shows no aggravation during 
service. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


